        Case 1:17-cv-06127-ILG-ST Document 16 Filed 12/14/18 Page 1 of 1 PageID #: 48



                                          WC
                                           LAW OFFICES OF
                                           WILLIAM CAFARO
     William Cafaro, Esq.                        108 West 39th Street, Suite 602              Louis M. Leon, Esq.
     ADMITTED IN NY, CA, MD & TX                  New York, New York 10018                              Associate
     Email: bcafaro@cafaroesq.com                  Telephone: 212.583.7400                         ADMITTED IN NY
                                                    Facsimile: 212.583.7401             Email: lleon@cafaroesq.com
     Amit Kumar, Esq.                                 www.cafaroesq.com
     Managing Attorney                                                                      Andrew S. Buzin, Esq.
     ADMITTED IN NY & NJ                                                                              Of Counsel
     Email: akumar@cafaroesq.com                                      ADMITTED IN NY, FL & DC
_________________________________________________________________________________________

                                                                    December 14, 2018
       Via ECF
       Hon. Steven L. Tiscione, U.S.M.J.
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

                                    Re:   Chincha v. Patel
                                          Case No.: 17-cv-06127-ILG-ST
        Your Honor:

              This firm represents the named Plaintiff Carlos Chincha in the above-referenced action
       brought under the Fair Labor Standards Act and New York Labor Law. We write, jointly with
       Defendants’ consent, to submit a status report on the case pursuant to the Court’s Order dated
       8/28/18 and to jointly request an extension of the discovery deadline, which is currently
       December 15, 2018. This is the parties’ first request of an extension of this deadline.

               During this litigation, counsel for the parties have diligently attempted to settle this case,
       including but not limited to engaging in informal and formal discovery and negotiating directly
       with each other and with the assistance of a third-party mediator. Unfortunately, the parties
       remain far apart and unable to resolve this matter. In moving this case along, the parties have
       engaged in further meaningful discovery, but due to several pending discovery disputes, have not
       yet conducted depositions. As such, we respectfully ask that the Court grant a two-month
       extension of the discovery deadline, i.e. until February 15, 2018, to give the parties sufficient
       time to resolve all pending disputes between themselves and then finalize any depositions.

                We thank the Court for its attention and consideration to this matter.

                                                          Respectfully submitted,
                                                          LAW OFFICES OF WILLIAM CAFARO



                                                          Louis M. Leon (LL 2057)

       To: All Counsel via ECF
